DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1, 3-14, 16-18, 25-27, 32-35 are pending.
Claims 14, 16-18 are withdrawn.
Response to Amendment
The amendment filed on 02/10/2021 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 11/10/2020
The examiner modified the rejection below to address claimed amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation "the stored chemical constituent" in 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 27, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Jovanovic et al (PG Pub 20080257395) and in view of McAlister  (PG Pub 20110061295) and Elwart (PG Pub 20080098972)

Regarding claim 27 and,
a thermoelectric device 1 3[fig 6a-B 10A],


a thermal capacitor container for containing the thermal capacitor fluid which is water/ammonia solution [para 88-90].
Jovanovic et al the thermal capacitor storing water/ammonia solution adjacent the thermoelectric device such that aqueous solution contained in the thermal capacitor container is in thermal communication with the thermoelectric device [para 88-90], but Jovanovic does not teach the a synthesis module as claimed.
McAlister teaches a device comprising synthesis of ammonia by using stored hydrogen with ambient air which is include nitrogen and oxygen to form ammonia and water [para 105]. This device is considered to be the synthesis module.
It would have been obvious to one of ordinary skill in the art at the time to include or connect the synthesis module of McAlister  to the thermal capacitor container of Jovanovic et al for supplying the water and ammonia into thermal capacitor container and since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
As for combination, modified Jovanovic et al teaches the synthesized ammonia solution has a liquid to solid phase transition at a temperature within a periodic temperature fluctuation range of the ambient atmosphere [para 88-90].

Elwart teaches a device comprising a sensor for detecting the concentration of the chemical constituent and the sensor provides a signal to a controller which alter the flow or the concentration of the chemical constituents [para 39-40].
It would have been obvious to one of ordinary skill in the art at the time to include or connect the sensor as well as the controller of Elwart into the system of modified Jovanovic et al for controlling the concentration of ammonia aqueous and since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
As for combination, modified Jovanovic et al teaches the controller is configured to alter the ammonia concentration in the solution in response to change in the periodic temperature fluctuation range of the ambient atmosphere  [para 88-90 Jovanovic et al].
Allowable Subject Matter
Claims 1, 3011, 13, 25, 33-35 are allowed.
Response to Arguments
Applicant’s arguments filed on 02/10/2021 are deemed moot in view of the following new grounds of rejection, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UYEN M TRAN/Primary Examiner, Art Unit 1726